Case 2:18-cv-06742-RGK-PJW Document 141 Filed 03/16/21 Page1ofi1 Page ID #:4269

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-06742-RGK-PJW Date March 16, 2021

 

 

Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts xxxx 1889, xxxx2592, xxxx1938, xxxx2912, and xxxx2500

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On August 10, 2018, Claimants Michael Lacey (“Lacey”) filed a Motion for Release of Certain
Untainted Funds (“Motion”) (ECF No. 22). On October 11, 2019, Lacey filed a Supplemental
Memorandum in Support of His Motion. (ECF No. 105). On October 28, 2019, Plaintiff the United
States of America (‘Plaintiff’) filed a Response to Lacey’s Motion. (ECF No. 114).

By his Motion, Lacey sought the release of funds that were seized by Plaintiff from three bank
accounts at First Republic bank on the grounds that the funds had been wrongfully seized based on a
clerical error. In response, the Government argued that whether the funds had been wrongfully seized
was a “fact-laden question . . . contingent on discovery[.]” (Pl.’s Resp. at 15, ECF No. 114).

On 20, 2019, the Court issued an Order regarding Lacey’s Motion in which the Court ordered
Plaintiff “to conduct only the limited discovery necessary to determine the specific issue of whether the
three accounts in question contain any tainted funds, and to respond to the substance of Lacey’s Motion
by February 10, 2020.” (Order at 2, ECF No. 131). To date, Plaintiff has yet to file a response, and
Lacey’s Motion remains pending.

In light of the foregoing, the Court ORDERS the parties to submit a joint status report by no
later than March 25, 2021, in which the parties shall state their respective positions with respect to the
Motion pending at Docket Entry 22.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
